                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DONALD JONES,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-649-FtM-38UAM

BANK OF AMERICA and REVERSE
MORTGAGE SOLUTIONS, INC.,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is pro se Plaintiff Donald Jones’ Motion to Put Judge Chappell

Order Under Scrutiny. (Doc. 46). Six weeks ago, Jones objected to an unidentified order

by the United States Magistrate Judge as “malicious” and “harassment.” (Doc. 44). The

Court denied without prejudice the objection because it did not know what order Jones

was challenging. (Doc. 45). Jones now claims the Undersigned “sees only what she

want [sic] to see. The motion the Plaintiff file clearly state that a judge can not denie [sic]

a plaintiff or defendant a proceed in forma pauperis[.]” (Doc. 46). As best the Court can

now tell, Jones wants the Court to reconsider its decision on his objection to his in forma

pauperis status.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
       A district court has considerable discretion in deciding whether to grant a motion

for reconsideration. See Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006). In

exercising its discretion, the court balances two competing interests: the need for finality

and the need to render just rulings based on all the facts. Finality typically prevails

because reconsidering an order is an extraordinarily remedy that courts use sparingly.

See Am. Ass’n of People with Disabilities v. Hood, 278 F. Supp. 2d 1337, 1339 (M.D. Fla.

2003). Because courts disfavor motions for reconsideration, they recognize only three

grounds to reconsider prior orders: (1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct a clear error or manifest injustice.

See McCreary v. Brevard Cnty, Fla., No. 6:09-cv-1394, 2010 WL 2836709, at *1 (M.D.

Fla. July 19, 2010).

       Here, the Court declines to reconsider its previous order denying without prejudice

Jones’ objection because he has not shown an intervening change in controlling law or

the availability of new evidence. And there is no need to correct a clear error or manifest

injustice because the Court is still considering Jones’ in forma pauperis status. Indeed,

the Court allowed Jones to file a Second Amended Complaint that is currently being

reviewed under 28 U.S.C. § 1915. (Doc. 36).

       Accordingly, it is now

       ORDERED:

       Plaintiff Donald Jones’ Motion to Put Judge Chappell Order Under Scrutiny (Doc.

46) is DENIED.




                                              2
      DONE and ORDERED in Fort Myers, Florida this 11th day of March 2019.




Copies: All Parties of Record




                                       3
